Citation Nr: 0210211	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  96-41 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for spinal meningitis. 

2.  Entitlement to service connection for degenerative 
arthritis and disc disease of the cervical and lumbar spine. 

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In June 2001, the Board found new and material evidence had 
been submitted to reopen the veteran's claim for entitlement 
to service connection for spinal meningitis and remanded the 
case for additional development.  


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Persuasive medical evidence demonstrates the veteran has 
no past or present spinal meningitis disorder.

3.  Persuasive medical evidence demonstrates the veteran's 
degenerative arthritis and disc disease of the cervical and 
lumbar spine were first manifest many years after active 
service and are not causally related to any incident of 
service. 
4.  Persuasive medical evidence demonstrates the veteran's 
right knee disorder was first manifest many years after 
active service and is not causally related to any incident of 
service.

5.  As service connection is not in effect for spinal 
meningitis or any other disability, there is no legal basis 
to establish entitlement to secondary service connection for 
degenerative arthritis and disc disease of the cervical and 
lumbar spine or a right knee disorder. 


CONCLUSIONS OF LAW

1.  Claimed spinal meningitis was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303, 3.310(a) (2001); 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  Degenerative arthritis and disc disease of the cervical 
and lumbar spine were not incurred in or aggravated by active 
service, nor may arthritis of the cervical and lumbar spine 
be presumed to have been incurred therein, and degenerative 
arthritis and disc disease of the cervical and lumbar spine 
are not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 
3.310(a) (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  A right knee disorder was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2001); 66 Fed. Reg. 45,620-45,632 (August 
29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the August 1996 statement of the case, the March 1999 and May 
2002 supplemental statements of the case, the June 2001 Board 
decision, and the January 2002 RO correspondence adequately 
notified the veteran of the evidence necessary to 
substantiate the matters on appeal and of the action to be 
taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized medical records pertinent to the matters on 
appeal have been obtained.  

Although in an April 1999 statement the veteran reported he 
had been receiving Department of Health and Human Services, 
Social Security Administration (SSA) disability benefits 
since 1986 and the records associated with that claim are not 
of record, he also testified in July 1998, in essence, that 
he had not been treated for spinal meningitis since active 
service, that he had no cervical spine, lumbar spine, or 
right knee injuries during active, and that none of his 
medical care providers had been willing to document a 
relationship between his spinal meningitis and a present 
disability.  Therefore, the Board finds that all relevant 
medical evidence has been received and that additional 
development is not warranted.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in 
September 1995 and May 2002 and that evidence sufficient for 
adequate determinations of the matters on appeal has been 
obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran.  Further development and 
further expending of VA's resources is not warranted.

Background  Service medical records include an enlistment 
examination report dated in July 1962 which noted the 
veteran's spine and lower extremities were normal upon 
clinical examination.  Service department hospital records 
dated from August to September 1962 noted the veteran 
complained of sore throat with a stiff neck.  An admission 
diagnosis of undetermined meningitis was provided.  Clinical 
findings included minimal stiffness of the neck with full 
range of motion and a petechial rash on the ankles with areas 
of coalescence about the medial malleolus on the left and 
above the toes on the left.  Bacteriology examinations of the 
cerebral spinal fluid and throat failed to recover 
pathological organisms.  A smear of the sputum contained gram 
positive cocci in pairs and chains.  Treatment included 
Procaine Penicillin, 600,000 units intramuscularly, twice a 
day.  The medical officer opined that the veteran did not 
have meningitis during his hospitalization; it was believed, 
rather, that his symptomatology was due to a severe 
pharyngitis with generalized toxicity.  In September 1962 an 
established diagnosis of acute pharyngitis, unknown organism, 
was provided and the veteran was discharged from the hospital 
as fit for duty. 

Subsequent service medical records are negative for complaint 
or treatment related to spinal meningitis, cervical spine, 
lumbar spine, or right knee disorders.  The veteran's October 
1963 separation examination revealed a normal clinical 
evaluation of the spine and lower extremities.

In a May 1965 rating decision VA denied entitlement to 
service connection for spinal meningitis.  The veteran was 
notified of the decision and his appellate rights by 
correspondence dated May 26, 1965, but did not appeal.

VA medical treatment records dated from July 1987 to February 
2002 show the veteran was treated for cervical spine, lumbar 
spine, and right knee disorders without evidence of a 
relationship to any injury or disease incurred in or 
aggravated by active service.  An October 1987 VA hospital 
discharge summary noted the veteran reported he sustained an 
injury in 1981 with cartilage damage to the right knee and 
that he had not worked since August 1986 because of a right 
knee injury.  X-ray examinations in October 1988 and May 1989 
revealed minimal arthritic changes and early degenerative 
disc disease to the lumbar spine.  

At his September 1995 VA examination the veteran noted he had 
a history of treatment for spinal meningitis symptoms in 
1962.  He stated he had been told his right knee disorder was 
a residual of his spinal meningitis because of decreased 
circulation.  The examiner provided diagnoses including a 
history of spinal meningitis in 1962, history of right knee 
giving out, moderate degenerative disc disease of the 
cervical spine, and moderate degenerative hyperostotic disc 
disease to the lumbar spine.  The examiner noted a history of 
onset of low back/spinal pains in approximately 1985.

In a February 1998 statement in support of his claim the 
veteran asserted, in essence, that the September 1962 service 
medical report indicating a diagnosis of pharyngitis was 
incorrect.  He claimed his symptoms and the treatment he 
received at that time were more indicative of meningitis.

At a hearing before a hearing officer at the RO in July 1998, 
the veteran testified that he had been treated for spinal 
meningitis in September 1962.  He recalled the length of his 
in-service hospitalization and indicated that the treatment 
he had been given included large doses of penicillin.  He 
stated he had been told during that in-service 
hospitalization that he was being treated for spinal 
meningitis.  He also said that he had been informed that his 
back and knee disabilities were related to his meningitis but 
he was unaware of any written medical opinion linking these 
disorders to meningitis.  

A statement from the veteran's spouse was received by the RO 
at the July 1998 hearing which described problems the veteran 
had experienced with his back.  She stated that she had been 
trained as a nurse's aid and expressed her opinion, in 
essence, that the veteran's August 1962 hospital treatment 
had involved more than would have been provided as treatment 
for a sore throat.  

At his personal hearing before the undersigned Board Member 
in February 2001, the veteran reiterated his claim that he 
had been treated for spinal meningitis in service.  He 
reported having back and neck pain at that time.  The veteran 
and his representative argued that the August 1962 records of 
treatment for pharyngitis reveal that the veteran was treated 
with more units of penicillin than is customary for treating 
pharyngitis.  They also stated that the length of time he was 
hospitalized indicated that he was treated for meningitis 
rather than pharyngitis.  They submitted copies of entries 
from the Merck Manual of Medical Treatment (Merck Manual) 
pertaining to the usual treatment for pharyngitis, which they 
asserted was not consistent with the prolonged treatment 
provided during service.  The veteran further testified that 
doctors had acknowledged his back and knee problems were 
residuals of meningitis but that they would not write it down 
because it would be a conflict of interest.  

The veteran's spouse testified that she had been married to 
the veteran for 20 years but noted she had not been present 
when doctors told her husband he had residuals of meningitis.  
She noted that she had been a nurse's aid in a hospital but 
denied any special training or knowledge of the treatment for 
meningitis.  She indicated her conclusions were based on what 
she had read in the Merck Manual and indicated the residual 
effects of spinal meningitis were identical to the veteran's 
present symptoms. 

A May 2002 VA examination report noted that, based upon an 
examination of the veteran and review of the evidence in his 
claims folder, the veteran did not have spinal meningitis 
during active service and that spinal meningitis would not 
lead to a pain syndrome after the fact.  

Legal Criteria  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2001).  The Court has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Analysis  Based upon the evidence of record, the Board finds 
entitlement to service connection for spinal meningitis, 
degenerative arthritis and disc disease of the cervical and 
lumbar spine, and a right knee disorder is not warranted.  
The Board finds the May 2002 VA examiner's opinion is 
persuasive evidence that the veteran has no past or present 
spinal meningitis disorder.  The Board also notes there is no 
evidence of cervical and lumbar spine or leg disorders during 
or for many years after service.  Records show the veteran 
first complained of a right knee disorder in 1981, 
approximately 18 years after his separation from active 
service, and that he first complained of a spine disorder in 
approximately 1985.  Therefore, the Board finds the evidence 
demonstrates the veteran's degenerative arthritis and disc 
disease of the cervical and lumbar spine and right knee 
disorder were first manifest many years after active service, 
were not the result of any incident of service.

As to the secondary service connection aspect of the 
veteran's claims for cervical and lumbar spine disorders, 
since the legal premise of the veteran's claims is 
entitlement to service connection based upon disability 
proximately due to spinal meningitis, and the claim for 
meningitis has been denied, there is no basis to establish 
secondary service connection.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (in the absence of legal merit, the 
appeal must be denied based on a lack of entitlement under 
the law).

Although the veteran sincerely believes the disabilities at 
issue are related to spinal meningitis incurred during active 
service, he is not shown to have an acquired medical 
expertise in this field and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  

The Board is cognizant of the veteran's wife's nursing 
background.  However, she has indicated that she is a nurse's 
aid; there is no suggestion that she has any training to 
render a competent opinion concerning the diagnosis or 
causation of diseases or disabilities.  She noted that she 
had been a nurse's aid in a hospital but denied any special 
training or knowledge of the treatment for meningitis.  She 
indicated her conclusions were based on what she had read in 
the Merck Manual and that the residual effects of spinal 
meningitis were identical to the veteran's present symptoms.  
The Court has discussed the probative value to be placed on 
statements prepared by nurses.  See Black v. Brown, 10 Vet. 
App. 279, 284 (1997) (nurse/spouse opinion regarding etiology 
was not probative where she had no special knowledge in 
cardiology and did not participate in the veteran's 
treatment); but see Goss v. Brown, 9 Vet. App. 109, 114-115 
(1996) (nurse's opinion on medical causation constitutes 
competent medical evidence where the nurse has specialized 
knowledge regarding the area of medicine or participated in 
treatment).  In this case, the veteran's wife is a nurse's 
aid rather than a registered nurse, and she has indicated 
that she has had no training, nor does she possess 
specialized knowledge to offer opinions on questions of 
medical causation or diagnosis.  Even if some weight was 
given to her opinion, as she naturally has some stake in the 
outcome of this case, her statements and opinion are not 
conclusive, and must be weighed against all other relevant 
evidence in determining the service-connection claim.

Significantly, the opinion of the veteran's spouse is 
contradicted by the findings and opinion of a VA physician 
who reviewed the veteran's claims file and was thus familiar 
with his medical history during and since his separation from 
service.  That physician opined in May 2002 that the veteran 
did not have spinal meningitis during active service and that 
spinal meningitis would not lead to a pain syndrome after the 
fact.  

The probative value of the May 2002 medical opinion evidence 
is based on the VA physician's review of pertinent historical 
data, personal examination of the veteran, and the 
physician's own professional knowledge and skill in analyzing 
the data of record.  The Board must determine how much weight 
is to be attached to each opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one medical professional's opinion over another's, 
depending on factors such as reasoning employed by the 
medical professionals and whether or not, and the extent to 
which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In weighing the respective medical opinion here, the VA 
physician's opinion reflects an examination of the veteran 
and a full review of all the evidence of record, including 
the clinical records created when the veteran was on active 
duty. The Court has stated that, without a thorough review of 
the record, an opinion regarding etiology can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 177, 180 (1993).  In view of the circumstances in 
this case, and particularly in light of the VA physician's 
thorough, objective review of the clinical evidence pertinent 
to the veteran's claim and the fact that the only other 
opinion is from a nurse's aid, the VA examiner's opinion is 
accorded much higher probative value. 

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for spinal meningitis is 
denied. 

Entitlement to service connection for degenerative arthritis 
and disc disease of the cervical and lumbar spine is denied. 

Entitlement to service connection for a right knee disorder 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

